DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2022/0328776) in view of Zhang (U.S. PGPub 2022/0310954) and Angioni (U.S. PGPub 2019/0305241).
Regarding claim 1, Li teaches a quantum dot light emitting diode ([0002]), comprising an anode layer, a cathode layer, a quantum dot layer disposed between the anode layer and the cathode layer, and an electron transport layer disposed between the quantum dot layer and the cathode layer ([0052], [0048]), wherein the quantum dot light emitting diode further comprises an electron blocking layer disposed between the electron transport layer and the quantum dot layer ([0048], and wherein the electron blocking layer comprises a sulfhydryl group which bonds with the quantum dot layer at the interface between the electron blocking layer and the quantum dot layer ([0031]).
Li does not explicitly teach wherein metal-sulfur bonds are formed in an interface between the electron blocking layer and the quantum dot layer and the metal sulfur bonds contain metal elements from the quantum dot layer and sulfur elements from the electron blocking layer.
Zhang teaches an organic material with a sulfhydryl group as an active group capable of binding with the light-emitting metal oxide quantum dots ([0032], metal oxide nanoparticles), and wherein the active groups are bonded to metal ions on the surface of the quantum dots ([0029]), where the organic material reduces electron accumulation ([0003], [0057]).
Zhang teaches wherein the organic material is formed in the same layer as the quantum dots to form a crosslinked material ([0032]). Angioni teaches wherein a light emitting quantum dot layer may be formed with a crosslinkable material in the same layer or with the crosslinkable material formed in an adjacent charge transport layer (Figs. 7-10, [0004], [0100]) and wherein the charge transport layer may be an electron blocking layer ([0122]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhang and Angioni with Li such that metal-sulfur bonds are formed in an interface between the electron blocking layer and the quantum dot layer and the metal sulfur bonds contain metal elements from the quantum dot layer and sulfur elements from the electron blocking layer for the purpose of providing enhanced performance and reduced electron accumulation (Zhang, [0029]) with anchoring between the electron blocking layer and the light emitting layer (Angioni, [0100]).
Regarding claim 2, the combination of Li, Zhang, and Angioni teaches wherein the electron blocking layer is made of a sulfhydryl-containing siloxane polymer (Li, [0041]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Li, Zhang, and Angioni teaches wherein the sulfhydryl-containing siloxane polymer comprises 3-mercaptopropyltrimethoxysilane (Li, [0041]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Li, Zhang, and Angioni teaches wherein an alkyl group in the sulfhydryl-containing siloxane polymer comprises one of methyl, ethyl, propyl, hexyl, nonyl, dodecyl, tetradecyl, hexadecyl, octadecyl, and phenyl (Li, [0030]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Li, Zhang, and Angioni teaches wherein a material of the quantum dot layer comprises organic-inorganic hybrid perovskite quantum dots or all-inorganic perovskite quantum dots (Li, [0044]; Angioni [0074]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Li, Zhang, and Angioni teaches wherein a material of the electron transport layer comprises at least one of zinc oxide, magnesium zinc oxide, aluminum zinc oxide, and magnesium aluminum zinc oxide, or comprises at least one of ion-doped zinc oxide, ion-doped magnesium zinc oxide, ion-doped aluminum zinc oxide, and ion-doped magnesium aluminum zinc oxide (Li, [0059]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Li, Zhang, and Angioni teaches wherein the device further comprises a substrate, a hole transport layer, and a hole injection layer, wherein the cathode layer, the electron transport layer, the electron blocking layer, the quantum dot layer, the hole transport layer, the hole injection layer, and the anode layer are sequentially disposed in a direction away from the substrate ([0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Li, Zhang, and Angioni teaches wherein the device further comprises a substrate, a hole transport layer, and a hole injection layer, wherein the cathode layer, the electron transport layer, the electron blocking layer, the quantum dot layer, the hole transport layer, the hole injection layer, and the anode layer are sequentially disposed in a direction away from the substrate ([0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Li, Zhang, and Angioni teaches wherein the device further comprises a substrate, a hole transport layer, and a hole injection layer, wherein the cathode layer, the electron transport layer, the electron blocking layer, the quantum dot layer, the hole transport layer, the hole injection layer, and the anode layer are sequentially disposed in a direction away from the substrate ([0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 14, the combination of Li, Zhang, and Angioni teaches a hole transport layer disposed between the anode layer and the quantum dot layer, and a hole injection layer disposed between the hole transport layer and the anode layer (Li, [0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 15, the combination of Li, Zhang, and Angioni teaches a hole transport layer disposed between the anode layer and the quantum dot layer, and a hole injection layer disposed between the hole transport layer and the anode layer (Li, [0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 16, the combination of Li, Zhang, and Angioni teaches a hole transport layer disposed between the anode layer and the quantum dot layer, and a hole injection layer disposed between the hole transport layer and the anode layer (Li, [0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 1. 
Regarding claim 17, Li teaches a manufacturing method of a quantum dot light emitting diode ([0002]), comprising steps of forming an anode layer, a cathode layer, a quantum dot layer disposed between the anode layer and the cathode layer, and an electron transport layer disposed between the quantum dot layer and the cathode layer ([0052], [0048]), a step of forming an electron blocking layer between the electron transport layer and the quantum dot layer ([0048], [0068]), and wherein the electron blocking layer comprises a sulfhydryl group which bonds with the quantum dot layer at the interface between the electron blocking layer and the quantum dot layer ([0031]).
Li does not explicitly teach wherein metal-sulfur bonds are formed in an interface between the electron blocking layer and the quantum dot layer, and the metal-sulfur bonds contain metal elements from the quantum dot layer and sulfur elements from the electron blocking layer.
Zhang teaches an organic material with a sulfhydryl group as an active group capable of binding with the light-emitting metal oxide quantum dots ([0032], metal oxide nanoparticles), and wherein the active groups are bonded to metal ions on the surface of the quantum dots ([0029]), where the organic material reduces electron accumulation ([0003], [0057]).
Zhang teaches wherein the organic material is formed in the same layer as the quantum dots to form a crosslinked material ([0032]). Angioni teaches wherein a light emitting quantum dot layer may be formed with a crosslinkable material in the same layer or with the crosslinkable material formed in an adjacent charge transport layer (Figs. 7-10, [0004], [0100]) and wherein the charge transport layer may be an electron blocking layer ([0122]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhang and Angioni with Li such that metal-sulfur bonds are formed in an interface between the electron blocking layer and the quantum dot layer, and the metal-sulfur bonds contain metal elements from the quantum dot layer and sulfur elements from the electron blocking layer for the purpose of providing enhanced performance and reduced electron accumulation (Zhang, [0029]) with anchoring between the electron blocking layer and the light emitting layer (Angioni, [0100]).
Regarding claim 19, the combination of Li, Zhang, and Angioni teaches wherein the sulfhydryl-containing siloxane polymer comprises any one of 3-mercaptopropyltrimethoxysilane (Li, [0041]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 17. 
Regarding claim 20, the combination of Li, Zhang, and Angioni teaches a display device comprising a quantum dot light emitting diode of claim 1 (Li, [0003]; Zhang, [0002]; Angioni, [0002]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Angioni for the reasons set forth in the rejection of claim 17.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2022/0328776) in view of Zhang (U.S. PGPub 2022/0310954) and Angioni (U.S. PGPub 2019/0305241) and further in view of Yoon (U.S. PGPub 2018/0138434).
Regarding claim 6, the combination of Li, Zhang, and Angioni does not explicitly teach wherein the organic-inorganic hybrid perovskite quantum dots are MABX, MA is CH3NH3, B is any one of Pb, Sn, Sb and Ag, and X is any one of Cl, Br and I; and the all-inorganic perovskite quantum dots are ABX, A is Cs, B is any one of Pb, Sn, Sb and Ag, and X is any one of Cl, Br and I.
Lee teaches wherein an organic-inorganic hybrid perovskite has a structure of ABX, where A is CH3NH3, B is one of Pb, Sn, Sb, or Ag, and X is Cl, Br, or I ([0028]-[0029]); and wherein an inorganic perovskite has the same structure except A may be Cs ([0088]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Li, Zhang, and Angioni such that the organic-inorganic hybrid perovskite quantum dots are MABX, MA is CH3NH3, B is any one of Pb, Sn, Sb and Ag, and X is any one of Cl, Br and I; and the all-inorganic perovskite quantum dots are ABX, A is Cs, B is any one of Pb, Sn, Sb and Ag, and X is any one of Cl, Br and I for the purpose of forming perovskite quantum dots as taught by Li ([0044]) as known in the art (Lee, [0019]).
Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2022/0328776) in view of Zhang (U.S. PGPub 2022/0310954) and Angioni (U.S. PGPub 2019/0305241) and further in view of Lee (U.S. PGPub 2017/0358757).
Regarding claim 11, the combination of Li, Zhang, and Angioni does not explicitly teach wherein the electron blocking layer has a thickness of about 0.685 nm (Li, [0052]).
Yoon teaches wherein an interface control layer which controls charge injection at the interface to the light emitting layer is formed of a siloxane compound and at a thickness of 1 nm ([0164]-[0165], Fig. 6). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoon with Li, Zhang, and Angioni such that the electron blocking has a thickness of about 0.685 nm for the purpose of choosing an appropriate thickness for the layer ([0163]). 
Regarding claim 12, the combination of Li, Zhang, and Angioni does not explicitly teach wherein the electron blocking layer has a thickness of about 0.685 nm (Li, [0052]).
Yoon teaches wherein an interface control layer which controls charge injection at the interface to the light emitting layer is formed of a siloxane compound and at a thickness of 1 nm ([0164]-[0165], Fig. 6). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoon with Li, Zhang, and Angioni such that the electron blocking has a thickness of about 0.685 nm for the purpose of choosing an appropriate thickness for the layer ([0163]). 
Regarding claim 13, the combination of Li, Zhang, and Angioni does not explicitly teach wherein the electron blocking layer has a thickness of about 0.685 nm (Li, [0052]).
Yoon teaches wherein an interface control layer which controls charge injection at the interface to the light emitting layer is formed of a siloxane compound and at a thickness of 1 nm ([0164]-[0165], Fig. 6). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoon with Li, Zhang, and Angioni such that the electron blocking has a thickness of about 0.685 nm for the purpose of choosing an appropriate thickness for the layer ([0163]). 
Regarding claim 18, the combination of Li, Zhang, and Angioni teaches wherein the electron blocking layer is made of a sulfhydryl-containing siloxane polymer (Li, [0041]) and the step of forming the electron-blocking layer comprises dissolving the silane reagent in a solution and dripping the solution to a side of the electron transport layer away from the cathode layer so as to form the electron blocking layer (Li, [0080]) but does not explicitly teach wherein the solution is a nonpolar solution. 
Yoon teaches wherein an interface control layer which controls charge injection at the interface to the light emitting layer is formed of a siloxane compound and dissolved in a solvent including nonpolar solvents ([0068], [0053]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoon with Li, Zhang, and Angioni such that the solution is a nonpolar solution for the purpose of choosing an appropriate solvent for the reagent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/               Primary Examiner, Art Unit 2812